                 Case 13-11831-BLS             Doc 1199        Filed 01/19/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                )        Chapter 11
                                                      )
TPOP, LLC,1                                           )        Case No. 13-11831 (BLS)
                                                      )
                             Debtor.                  )        Related to Docket No. 1192


              ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH
             DEBTOR MAY REMOVE ACTIONS PURSUANT TO 28 U.S.C. § 1452
               AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027


                   Upon the Motion2 of the above-captioned debtor (the “Debtor” or “Liquidating

Debtor”) for entry of an order further extending the period within which the Liquidating Debtor

may remove actions pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal Rules of

Bankruptcy Procedure; and it appearing that the relief sought in the Motion and the entry of this

Order is appropriate; and it appearing that the relief sought in the Motion is reasonable and in the

best interests of the Liquidating Debtor and its estate; and no adverse interest being represented,

and sufficient cause appearing therefore, and upon due deliberation given, it is hereby

                   ORDERED that the time period provided by Bankruptcy Rule 9027 within which the

Liquidating Debtor may file notices of removal of related proceedings under Bankruptcy Rule

9027(a)(2) is enlarged and extended through and including June 30, 2021 (the “Pre-Petition Removal

Deadline”); and it is further




1
  The Debtor in this chapter 11 case is TPOP, LLC f/k/a Metavation, LLC and the last four digits of the Debtor’s
federal tax identification numbers is 5884. The location of the Debtor’s headquarters and the service address for the
Debtor is: TPOP, LLC c/o Huron Consulting Group Inc., P O Box 1720, Birmingham, MI 48012, Attn: John C.
DiDonato, Chief Restructuring Officer.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



DOCS_DE:232022.2 73864/002
                Case 13-11831-BLS       Doc 1199       Filed 01/19/21   Page 2 of 2




                 ORDERED that the Pre-Petition Removal Deadline applies to all matters specified

in Bankruptcy Rule 9027(a)(2)(A), (B), (C); and it is further

                 ORDERED that the time period provided by Bankruptcy Rule 9027 within which

the Debtor may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(3)

is enlarged and extended to the later of (i) June 30, 2021, and (ii) the time period specified in

Bankruptcy Rule 9027(a)(3)(A) and (B) (i.e. the shorter of (A) 30 days after receipt, through

service or otherwise, of a copy of the initial pleading setting forth the claim or cause of action

south to be removed, or (B) 30 days after receipt of the summons if the initial pleading has been

filed with the court but not served with the summons) (the “Post Petition Removal Deadline”); and

it is further

                 ORDERED that the Post-Petition Removal Deadline applies to all matters specified

in Bankruptcy Rule 9027(a)(3); and it is further

                 ORDERED that this Order is without prejudice to the Debtor’s right to seek further

extensions of the time within which to remove related proceedings; and it is further

                 ORDERED that this Court shall retain jurisdiction over all matters arising from or

related to the implementation of this Order.




Dated: January 19th, 2021 Wilmington,
Delaware                                       BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:232022.2 73864/002                         2
